Title: Cotton Tufts to Abigail Adams, 9 April 1800
From: Tufts, Cotton
To: Adams, Abigail


				
					Dear Madm.
					Weymouth April 9th. 1800
				
				Your several Letters of the 15, 18 & 22d: have reliev’d my Mind and led me more fully to comprehend the Business before me. I mentiond to you Mr. Porters Terms. I presume you will think it best to comply with them, being confident that you will not meet with more faithful & trusty Persons than He & his Wife— He wants a greater Degree of Self Sufficiency to command at all Times with Advantage—but from a Desire of approving himself to his Employers, He has perhaps acquird a Habit of asking advice, where He ought himself to decide & dictate— Both of them also brought into a different Scituation of Life than they were bred up in—may like others in like Circumstances have some new Feelings &C— I have engagd both the Shipley’s, the younger who was with you the last year @ 128 Dollars for the year, the elder @ 12 Dollrs per month for 8 Months, both from the 24th. of March last—these were the lowest Terms I could procure them for. they are both excellent hands at making of Wall— I found there was no Time to be lost, Business was crowding fast upon us, and under present Circumstances, even a Loss of 40 or 50 Dollars would not be an Object, If it is intended to carry into Execution, what was proposed, in Season— Yesterday Mrs. Cranch enclos’d Bates’s Queries to Mr Brisler and a Plan— Bates is pursuing the Business as You proposed— He will raise the Building to morrow and next Tuesday the Masons will begin, the Chimneys—if nothing extraordinary prevents. Bates supposed the Bigness of the Arch of the Chimney would be 6 Feet—but the Mason perhaps will be the better Judge—
				I have spoke to Stetson to take the Charge of the Asparagus & Strawberry Beds— it will perhaps be best to engage W Phobes Husband for the general Business of the Garden, and shall set him to work in a Day or two, the Garden is yet very wet— a most extraordinary Freshet occurd last Week—it raind from 12 oClock on Thursday Night to Saturday 12 oClock at Noon, the Rain for 12 Hours before

it ceasd was like a heavy Thunder Shower— much Damage to Bridges & Dams is mentiond
				The Lavator is engaged the and shall secure the Oates as soon as possible I hear of none at Bridgewater— 3/ per Bushell has been the Price—
				I am not yet enough inform’d to determine where to vest the Money to the best advantage, some Enquiries have been made, as soon as a favourable opportunity presents, shall draw as proposed— If in this and former Letters I have not adverted to all You have mentiond, You must remind me for I have not Time to preserve Copies— Mr. Clark informs me, that He shall remove in the Course of a fortnight by that Time I hope to have the Fences there, & most of the other Matters compleated—
				Our electioneering on Monday last, proceeded as for several Years past—the offspring of Party or rather of Faction—on one Side, the Honl Mr Strong & the Honl Mr Gerry on the other. great Zeal and some ill Temper were [seen] in some Towns— Mr- Gerry had the Majority in Boston and in Many others near the Capital— I have not heard from Towns at a Distance it is at present doubtful which will obtain it. The Jacobins were every where united— they gave up Heath and adhered closely to Gerry. The Meeting in this Town was in the upper Parish, to my Surprize, that infamous wretch B. Hitchb——e was among the Senators voted for by the Jacobins.
				Adieu / Yrs.
				
					C. T—
				
			